Appeal from an award of compensation for six weeks disability. The sole question is whether claimant suffered an accidental injury. He was employed by the City of New York in the Department of Sanitation, and on the day of the alleged accident was assigned to distribute circulars. While engaged in the work he fell on the street. No witness was produced who saw him fall, and claimant could not remember -what caused Mm to fall. The record discloses no substantial evi*945dence of any pathological condition which would account for the fall. Claimant’» injuries, the place where his body was found and its position, and the inference that may be drawn therefrom, coupled with the presumption of the statute, are sufficient to sustain the finding of an accident. Award affirmed, with costs to the State Industrial Board. All concur.